Name: Council Regulation (EEC) No 1156/92 of 28 April 1992 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: technology and technical regulations;  trade;  plant product;  cooperation policy
 Date Published: nan

 7. 5. 92 Official Journal of the European Communities No L 122/3 COUNCIL REGULATION (EEC) No 1156/92 of 28 April 1992 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables Whereas, to this end, Article 10 of Regulation (EEC) No 1035/72 should be supplemented, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Article 8 of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (2), provides that the conformity of fruit and vegetables with the quality standards laid down is to be checked by sampling ; whereas Article 9 of that Regula ­ tion extends this provision to imported products ; Whereas experience has shown that a number of third countries' own inspection authorities can carry out these product conformity checks under satisfactory conditions ; whereas, as a result, and for the sake of sound administra ­ tion and commercial management, provision should be made for the authorization of such authorities to carry out conformity checks as if they had been carried out in a place of shipment in the Community ; Article 1 The following subparagraph is hereby added to Article 10 (1 ) of Regulation (EEC) No 1035/72 as a second subpara ­ graph : 'For products intended to be imported into the Community, these measures may consist in the authorization of the official inspection authorities of the exporting third country. The costs resulting from the checks decided upon by the Commission shall be borne by the Community.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 April 1992. For the Council The President Arlindo MARQUES CUNHA (') Opinion delivered on 10 April 1992 (not yet published in the Official Journal). (2) OJ No L 1 18, 20. 5. 1972, p. 1 . Regulation as last amended by Regulation (EEC) No 1623/91 (OJ No L 150, 15. 6. 1991 , p. 8).